         Case 1:20-cv-04356-JGK Document 14
                                         13 Filed 04/12/21
                                                  04/09/21 Page 1 of 1




                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007


                                                     April 9, 2021


BY ECF
                                                  Application granted.
Honorable John G. Koeltl
                                                  SO ORDERED
United States District Judge
United States District Court                                                        /s/ John G. Koeltl
500 Pearl Street                                  April 12, 2021                        John G. Koeltl
New York, New York 10007                          New York, NY                             U.S.D.J.

                               Re: Joseph Eugene Fronckowiak III v. Comm’r of Soc. Sec.
                                   20 Civ. 4356 (JGK)

Dear Judge Koeltl:

         Pursuant to the schedule in the above-referenced Social Security case, the government’s
brief is due by April 13, 2021. We write respectfully to request, with the consent of plaintiff’s
counsel, that the time to file the brief be adjourned for 30 days, until May 13, 2021. The reason
for this request is to give the Social Security Administration sufficient time to evaluate its
position in this case. No prior adjournment of the briefing schedule has been requested, but the
Court granted one extension of time to file the record in this case. We appreciate the Court’s
consideration of this request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                     By:             s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov

cc: Josephine Gottesman, Esq.
